DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 10/01/2021.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
            References JP 2004-364218 and JP 2012-044453 were cited in the Written Opinion of the Japanese Office Action issued August 20, 2021 in counterpart Japanese Patent Application No. 2017-254396.

Status of Claims
4.        Claims 14-25 are pending in this application. 
	Claims 14, 15, 17, 24 and 25 are currently amended. 

Claim Objections
5.       In view of Applicant’s argument [Remarks] and amendments filed 10/01/2021, claim objection(s) with respect to claim 14 have been fully considered and are withdrawn.


Examiner’s Statement of Reasons for Allowance
6.         Claims 14-25 are allowed.

7.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 14:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a scanner that scans a document; a communication interface that transmits image data generated by scanning the document by the scanner; and a user interface that receives information from a user, wherein the user interface receives the information from the user after the object is selected, and the scanner scans the document after the user interface receives the information from the user, and wherein, without receiving the information after the scanner scans the document, the communication interface transmits image data generated by scanning the document to a transmission destination which is determined based on the set storage destination and the information which is received after the object is selected.” along with all the other limitations as required by independent claim 14.

Regarding Claim 24:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“scanning, by a scanner, a document to generate image data of the document; transmitting the image data by a communication interface of the image processing apparatus; and receiving, via a user interface, information from a user, wherein the information is received via the user interface after the object is selected, and the document is scanned after the information is received via the user interfac.” along with all the other limitations as required by independent claim 24.

Regarding Claim 25:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“scanning, by a scanner, a document to generate image data of the document; transmitting the image data by a communication interface of the image processing apparatus; and receiving, via a user interface, information from a user, wherein the information is received via the user interface after the object is selected, and the document is scanned after the information is received via the user interfac.” along with all the other limitations as required by independent claim 25.


9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sadano (US 2015/0201092) discloses an image processing apparatus displays on a display a first interactive screen that guides a user to configure automatic sender designation information when setting information stored in a memory indicates that the automatic sender designation information is not configured, and updates the setting information to indicate that the automatic sender designation information is configured in response to configuration of the automatic sender designation information by a user through the first interactive screen so as to prevent display of the first interactive screen when the image processing apparatus is tuned on for the next time.


11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677